                                   ATTACHMENT
    Case 1:16-cv-00145-SPW-KLD Document              A TO MOTION
                                        77-1 Filed 07/14/20           TO
                                                            Page 1 of 47
                                          AMEND COMPLAINT

JJ England
Derrick Braaten (admitted pro hac vice)
BRAATEN LAW FIRM
109 North 4th Street, Suite 100
Bismarck, ND 58501
Telephone: 701-221-2911
Fax: 701-221-5842
jj@braatenlawfirm.com
derrick@braatenlawfirm.com

Matthew J. Kelly
E. Lars Phillips
TARLOW, STONECIPHER, WEAMER, & KELLY, PLLC
1705 West College St.
Bozeman, MT 59715
Telephone: 406-586-9714
Fax: 406-586-9720
mkelly@lawmt.com
lphillips@lawmt.com
Attorneys for Plaintiffs

                    IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION

GIACOMETTO RANCH INC., a Montana        )
Corporation, JOHN THOMAS                )
GIACOMETTO, a/k/a Tom Giacometto, a     )        Case No. 1:16-cv-00145
resident of Montana, and ROBERT         )
GIACOMETTO, a resident of South         )
Dakota,                                 )
                                        )
                            Plaintiffs, )         THIRD AMENDED
                                        )           COMPLAINT
      v.                                )
                                        )
DENBURY ONSHORE LLC, a Delaware         )
Corporation, and DENBURY OPERATING )
COMPANY, a Delaware Corporation,        )
                                        )
                          Defendants. )
                                          1
        Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 2 of 47



                                  I.     INTRODUCTION

         1.    This is an action for declaratory relief, damages, and equitable relief

arising from Defendants’ violation of the Montana Surface Owner Damage and

Disruption Compensation Act, breach of contract, illegality of contract, trespass,

unlawful occupation of property, nuisance, strict liability, unjust enrichment, mesne

profits, and negligence related to oil drilling and production operations on Plaintiffs’

land.

                                       II.   PARTIES

         2.    Plaintiff John Thomas Giacometto (“Tom Giacometto”) is a resident of

Powder River County, Montana. Plaintiff Robert Giacometto is a resident of Rapid

City, South Dakota. Plaintiff Giacometto Ranch Inc. is a Montana corporation in good

standing, incorporated in 1975, with principal place of business in Powder River

County, Montana, and whose registered agent is Tom Giacometto, 1647 Ranch Creek

Road, Broadus, MT 59317.

          3.   Defendant Denbury Onshore, LLC, is a Delaware limited liability

 company authorized to do business in the state of Montana. Denbury Onshore,

 LLC’s principal place of business is 5320 Legacy Drive, Plano, TX 75024 and its

 registered agent in Montana is CT Corporation System, 3011 American Way,

 Missoula, MT 59808.

          4.   Defendant Denbury Operating Company is a Delaware corporation

 authorized to do business in the state of Montana. Denbury Operating Company’s
                                          2
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 3 of 47



principal place of business is 5320 Legacy Drive, Plano, TX 75024 and its registered

agent in Montana is CT Corporation System, 3011 American Way, Missoula, MT

59808.

       5.   Defendants Denbury Onshore, LLC and Denbury Operating Company

(collectively referred to as “Denbury”) are engaged in oil and gas development in

Powder River County, Montana, on and near Plaintiffs’ land.

                         III.   JURISDICTION AND VENUE

       6.   This Court has jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff Tom

Giacometto is a resident of Powder River County, Montana, and Plaintiff Giacometto

Ranch Inc. is a business incorporated in Montana. Plaintiff Robert Giacometto is a

resident of Rapid City, South Dakota. Both defendants are businesses incorporated

in Delaware, with principal places of business in Texas. The amount in controversy

exceeds $75,000.00.

       7.   Venue is proper in the District of Montana under 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to this

action occurred on the Giacometto Ranch property, located in Powder River County,

Montana.

                          IV.   FACTUAL ALLEGATIONS

A.     Land Ownership and Contracts

       8.   Giacometto Ranch Inc. (“Giacometto Ranch”) owns nearly 20,000

deeded acres in Powder River County, Montana near Belle Creek. Giacometto Ranch
                                        3
    Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 4 of 47



Inc. is owned by Tom Giacometto, the estate of Lawrence Giacometto, and Robert

Giacometto (collectively “Giacomettos”). Tom Giacometto is involved in the

ranch’s day-to-day operations. Tom Giacometto lives on this ranch—some of which

is original family homestead land—raising cattle, and farming alfalfa, winter wheat

and other crops to support the ranch as his ancestors did before him. There are other,

smaller parcels within the 20,000 acres owned by Giacometto Ranch that are owned

by Tom Giacometto.

      9.     A description of lands owned by Giacometto Ranch Inc. and Tom

Giacometto (referred to as the “Giacometto Property” or “Subject Property”) is

attached as Exhibit 1.

      10.    On October 17, 1966, John and Catherine Giacometto (referred to as

“John and Catherine”) entered into an Oil and Gas Lease with Samuel Gary

(Denbury’s predecessor in interest). John and Catherine are predecessors in interest

to the Plaintiffs. This lease is attached as Exhibit 2, and covered 3,040 acres of land

owned by John and Catherine in Sections 2, 3, 4, 8, 9, 10, 11, 15, 17, 20, 21, 22, 23,

and 27 of Township 8 South, Range 54 East, Powder River County, Montana.

      11.    Also on October 17, 1966, Leo and Kathryn Giacometto (referred to as

“Leo and Kathryn”) entered into an Oil and Gas Lease with Gary. Leo and Kathryn

are predecessors in interest to the Plaintiffs. This lease is attached as Exhibit 3, and

covered 960 acres of land owned by Leo and Kathryn in Sections 8, 9, 10, 11, 15,

and 17 of Township 8 South, Range 54 East, Powder River County, Montana.
                                          4
    Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 5 of 47



      12.    On June 15, 1967, John and Catherine executed an Amendment to Oil

and Gas Lease amending the lease they had entered into with Gary. A copy of this

Amendment is attached as Exhibit 4. This amendment added an additional 80 acres

in Section 10 of Township 8 South, Range 54 East, Powder River County, Montana,

to the leased acreage.

      13.    On August 23, 1967, John and Catherine executed an Agreement with

Gary covering lands they owned in Sections 1- 4, 8-12, 15-17, 20-23, and 27 of

Township 8 South, Range 54 East, Powder River County, Montana. The Agreement

allowed Gary to use the surface of the described property (some of which was not

leased by Gary at the time). This Agreement is attached as Exhibit 5 and is referred

to as the Gary Agreement.

      14.    The Gary Agreement contained specific provisions concerning

damages caused by Gary to specific lands owned by John and Catherine.

Specifically, the Gary Agreement stated that, in exchange for $500, John and

Catherine would release Gary from all claims for damages “which have been

sustained as the result of the operations of Gary.” Exh. 5, at 2.

      15.    Further, the Gary Agreement provided that for each and every

subsequent well drilled by Gary on the lands described in the Gary Agreement (other

than the No. 23-1 Giacometto well in Section 23, Township 8 South, Range 54 East,

Powder River County, Montana), Gary would pay $300 to John and Catherine in

exchange for a release of all damages “to the surface of said lands . . . occasioned by
                                          5
    Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 6 of 47



the drilling, completing, equipping, and operating of any such well or wells.” Exh.

5, at 2.

       16.   Finally, the Gary Agreement granted Gary the right to use the described

property for “roads, rights-of-way, pipelines, tank batteries, power and telephone

lines, [and] other facilities and equipment of whatsoever nature necessary in

connection with Gary’s oil and gas operations upon the premises,” and stated that

John and Catherine acknowledged that the receipt of the payments contemplated by

the Gary Agreement constituted full and completed consideration for Gary's allowed

use of the property and any damages stemming from that use.

       17.   On July 2, 1968, John and Catherine granted an Easement Agreement

to Husky Oil Company (“Husky”). This Easement Agreement is referred to as the

Husky Agreement and is attached as Exhibit 6.

       18.   The Husky Agreement grants Husky Oil the “right to construct, use,

and maintain such roads, not exceeding twenty five feet (25’) in width as Husky may

desire for its oil and gas operations.” Additionally, the Husky Agreement granted

Husky Oil the “right to construct, install, use, and maintain flow lines, tank, batteries,

manifold systems, gathering lines, piplines [sic], treating facilities, and other oil field

installations upon the subject lands.” Exh. 6, at 1.

       19.   Further, the Husky Agreement contained the following language

pertaining to damages: “It is agreed by the parties hereto that all monies which have

been paid or will be paid by Husky for drill sites, location damages, and easements
                                            6
    Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 7 of 47



relating to producing wells now or subsequently located on the subject premises,

shall be credited to the rentals required to be paid by Husky under this agreement.

However, Husky will still pay in advance for sites upon which production is

hereafter obtained.” Exh. 6, at 1-2.

      20.    On September 12, 1979, John and Catherine entered into an Agreement

with Gary Energy Corporation (“Gary Energy”). This Agreement is attached as

Exhibit 7 and relates to a proposed pipeline between “Unit ‘D’ wells #6-14 [in

Section 6 of Township 9 South, Range 54 East, Powder River County, Montana] and

6-15 [also in Section 6 of Township 9 South, Range 54 East, Powder River County,

Montana].”

      21.    On December 20, 1991, the Bell Creek Consolidated (Muddy) Unit

Agreement was approved by the Bureau of Land management, United States

Department of Interior. This agreement is referred to as the Unit Agreement and is

attached as Exhibit 8.

      22.    The Unit Agreement covers lands owned by the Plaintiffs and does not

contain a reference to pore space.

      23.    On May 13, 2002, John and Catherine entered into an agreement with

Encore Operating, L.P. (“Encore”) covering all lands owned by John and Catherine

in Townships 7 and 8 South, Range 54 East, Powder River County, Montana. This

agreement is referred to as the “Encore Agreement” and is attached as Exhibit 9.

      24.    The Encore Agreement contained specific provisions as to damages and
                                        7
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 8 of 47



stated “Damage claims will be assessed on an individual basis and payments

tendered separately from [the annual payment due to John and Catherine]. Also as

stated in the Agreement, damage payment amounts, tendered during the annual

period being assessed, will be credited towards the upcoming rental payment.” Id. at

1.

       25.   Between April 2012 and October 2015, Denbury and Plaintiffs entered

into at least twenty-one agreements purporting to release Denbury of certain

liabilities for damages caused by specific acts in exchange for one-time payments

and, in at least ten separate instances, Denbury’s agreement stated that the “disturbed

land will be restored and reseeded as weather and ground conditions permit.”

       26.   The release agreements referenced in Paragraph 25 that contain

affirmative statements illustrating Denbury’s agreement to restore and reseed the

impacted areas are individual contractual obligations to which Denbury is bound.

B.     Oilfield Waste Equipment, Abandoned Wells, Abandoned Roads, and
       Fences

       27.   Denbury is the current operator of the oil and gas wells and oil and gas

production equipment/infrastructure on the Giacometto property.

       28.   As current operator, Denbury assumed any liability incurred by

previous operators on the Plaintiffs’ property.

       29.   Denbury has left oil tanks, unused equipment, trash, and other junk

(“oilfield waste equipment”) related to oil operations strewn across the property.


                                          8
    Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 9 of 47



      30.    This oilfield waste equipment includes tanks, well plugs, useless

electrical infrastructure including power poles and lines, unmarked pipes and metal

objects protruding from the ground in open pasture, and huts/shacks. Much of this

equipment is falling apart and rusting.

      31.    Denbury’s un-electrified power lines/poles on the property are not

reasonably necessary to oilfield operations on the property.

      32.    Denbury’s tanks on the property that have sat unused by Denbury for

years are not reasonably necessary to oilfield operations on the property.

      33.    Denbury’s unmarked pipes and metal objects protruding from the

ground in the Giacomettos’ open pasture are not reasonably necessary to oilfield

operations on the property.

      34.    Denbury’s huts/shacks on the Giacomettos’ property that have sat

unused for years are not reasonably necessary to oilfield operations on the property.

      35.    Denbury has failed to remove and reclaim what appear to be tank

battery sites or old water flooding sites, and has failed to remediate contamination

in these areas.

      36.    Denbury’s trash and junk on the Giacomettos’ property that has sat

unused for years are not reasonably necessary to oilfield operations on the property.

      37.    This oilfield waste equipment poses a safety hazard to the Giacomettos,

their hired hands, visitors to the Giacomettos’ property, and their livestock.

      38.    To date, Denbury has not removed this oilfield waste equipment from
                                          9
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 10 of 47



the Giacomettos’ property.

       39.    Denbury has, on numerous occasions, left small openings in fences

surrounding its oilfield shacks large enough for cattle to enter. These locations are

dangerous to the Giacomettos’ cattle, because once the cattle enter, they are often

unable to leave the location without assistance.

       40.    The Giacomettos have complained to Denbury about the fences around

its oilfield shacks.

       41.    Denbury has not fixed all of the fencing around its oilfield shacks.

       42.    These dangerous fences disrupt the Giacomettos’ ranching operations

and have caused damage to the Giacomettos’ ranching business.

       43.    Denbury has abandoned at least two roads on the Giacometto property

and has not reclaimed these roads. An example of one of these abandoned roads is

located near well site 56-08. A second abandoned road is located near well sites 23-

05 and 23-12.

       44.    Tom Giacometto asked Kevin Anderson, Denbury’s representative to

the Giacometto Ranch, to reclaim certain roads on the Plaintiffs’ property.

       45.    Kevin Anderson responded to requests to reclaim the roads with the

following response: “they are part of the infrastructure.”

       46.    Denbury’s abandoned roads on the Giacometto Ranch are not

reasonably necessary to oil and gas production operations on the Giacomettos’

property.
                                          10
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 11 of 47



       47.   When Denbury became an operator on the Giacometto property, it

promised the Giacomettos that it would clean up the mess on the property and be a

responsible operator. Denbury has failed to keep that promise.

C.     Harm caused by the Minnelusa 4 well

       48.   The Minnelusa 4 site, developed in 2014, represents a serious failure of

judgment by Denbury.

       49.   The Minnelusa 4 is an injection well for production waste fluid.

       50.   The Minnelusa 4 was constructed on a forested hillside on the

Plaintiffs’ property.

       51.   The Plaintiffs strenuously objected to the construction of the Minnelusa

4.

       52.   The Plaintiffs’ property includes a water reservoir in a valley

immediately below the Minnelusa 4 location.

       53.   The hillside on which the Minnelusa 4 is located naturally drains into

the reservoir referenced in paragraph 52.

       54.   To construct the Minnelusa 4, Denbury cleared, leveled, and graded

approximately 4.66 acres of the forested hillside surrounding the final well location.

       55.   Denbury estimated that construction of the Minnelusa 4 downed 620

trees/acre, for a total of approximately 2,889 trees.

       56.   The trees referenced in paragraph 55 consisted of a mature, fully

stocked stand of healthy ponderosa pine, and also included lesser quantities of other
                                          11
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 12 of 47



trees and understory.

       57.    Denbury stockpiled at least fifty marketable dimension trees from this

location and left the trees to rot.

       58.    Denbury also cut an ineffective new drainage into the hillside on which

the Minnelusa 4 is located.

       59.    Because of construction of the Minnelusa 4 site, the Giacomettos’

reservoir has dried up.

       60.    Denbury allowed water and other erosive material to flow off of the

Minnelusa 4 site, down the hillside, and into the reservoir located below.

       61.    None of the damage caused by Minnelusa 4 was necessary.

       62.    A nearby abandoned well site existed that could have been converted

into a saltwater disposal well instead of Denbury constructing the Minnelusa 4.

       63.    Denbury offered the Plaintiffs only $1,700/acre for the damage from

the Minnelusa 4.

       64.    To date, Denbury has provided no compensation for the actual damage

it caused at the Minnelusa 4 site.

D.     Spills caused by Denbury

       65.    On or about September 2, 2016, Denbury spilled 47,880 gallons of

produced water and 20 gallons of oil on the Plaintiffs’ property (“September 2

spill”).



                                         12
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 13 of 47



      66.    The September 2 spill occurred between 500 and 1,000 feet from Tom

Giacometto’s house and drinking water wells.

      67.    The September 2 spill was caused by a rupture in the Minnelusa 3

flowline.

      68.    Less than 10% of the fluid from the September 2 spill was recovered.

      69.    The September 2 spill impacted Wright Creek.

      70.    The September 2 spill flowed directly down Wright Creek.

      71.    The September 2 spill damaged the surface of the Plaintiffs’ property.

      72.    The September 2 spill damaged the water resources on the Plaintiffs’

property.

      73.    Plaintiffs fear that their domestic water supply may become unusable

due to the September 2 spill.

      74.    On or about July 12, 2016, Denbury spilled 1,260 gallons of produced

water and 84 gallons of oil on the Giacomettos’ property near well location 15-03

(hereafter “July 12 spill”).

      75.    None of the fluid from the July 12, 2016 spill was recovered.

      76.    The July 12 spill damaged the surface of the Plaintiffs’ property.

      77.    The July 12 spill damaged the water resources on the Plaintiffs’

property.




                                         13
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 14 of 47



      78.    On or about November 12, 2015, Denbury spilled 162 gallons of

produced water and 42 gallons of oil on the Giacomettos’ property near well location

29-08 (hereafter “November 12 spill”).

      79.    The November 12 spill was caused by a tank overflow.

      80.    None of the fluid from the November 12 spill was recovered.

      81.    The November 12 spill damaged the surface of the Plaintiffs’ property.

      82.    The November 12 spill damaged the water resources on the Plaintiffs’

property.

      83.    On or about December 6, 2018, Denbury spilled crude oil and produced

water at the Minnelusa 3 location (hereafter “December 6 spill”).

      84.    The December 6 spill was caused by a tank overflow.

      85.    Denbury left standing spilled liquid from the December 6 spill at the

Minnelusa 3 well site until at least December 10, 2018 and did not clean up the

spilled liquid during this time.

      86.    The Minnelusa 3 location does not have a pit liner, and one of the tanks

at this location lacks a berm.

      87.    The December 6 spill damaged the surface of the Plaintiffs’ property.

      88.    On or about March 7, 2019, Denbury spilled green fluid onto the ground

at the Minnelusa 3 location causing damage to the surface of the Giacomettos’

property (hereafter “March 7 spill”).



                                         14
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 15 of 47



       89.    Apart from the September 2, July 12, November 12 spill, December 6

spill, and the March 7 spill, Denbury has had no less than thirteen additional spills

and leaks on the Giacomettos’ property since it became an operator on this property.

Collectively, these eighteen incidents in total include CO2 leaks, oil spills, and

produced water spills.

       90.    Of these eighteen incidents, at least twelve were caused by flow-line

breaks or ruptures.

       91.    Further, between March 10, 2011 and the present, Denbury has reported

at least 80 different releases on or near lands owned by the Plaintiffs to the Montana

Department of Environmental Quality.

       92.    This averages out to Denbury reporting a release of contaminants on or

near land owned by the Plaintiffs almost once a month.

       93.    The releases referenced in paragraphs 65-88 have resulted in damages

that are continuing in nature.

E.     Erosion damage

       94.    Denbury is responsible for, and has failed to reclaim, erosion near well-

site 32-05. This erosion has cut a channel through the property, making the property

impassable.




                                          15
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 16 of 47



      95.    Denbury is responsible for, and has failed to reclaim, erosion near well

site 31-09. This erosion has damaged the property’s surface, rendering the ground

bare and unproductive.

      96.    Denbury is responsible for, and has failed to reclaim, erosion and

associated dirt piles near well sites 16-09 and 16-09PA. This erosion has caused

damage to the property’s surface and has rendered pasture less productive in this

location.

      97.    Denbury is responsible for, and has failed to reclaim, erosion adjacent

to well site 16-16 and the associated entrance road. This erosion has caused a deep

cut in the property, causing damage to the property.

      98.    Denbury is responsible for, and has failed to reclaim, erosion near the

Minnelusa 2 (formerly Madison 2) well. This erosion has caused damage to the

surface of the property and has rendered the pasture less productive in this location.

      99.    Denbury is responsible for, and has failed to reclaim, erosion on and

adjacent to well pad 15-06. This erosion has caused damage to the surface of the

property, rendering pasture less productive in this location. It has also caused

sediment to wash into surface waters below this well location. After repeated

requests from the Giacomettos to fix this issue, this problem has not been resolved.




                                         16
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 17 of 47



       100. Denbury is responsible for, and has failed to reclaim, erosion on and

adjacent to the Madison 3 well pad. This erosion has caused damage to the property’s

surface and has rendered pasture less productive in this location.

F.     Weeds

       101. Denbury’s operations have introduced weeds onto the Giacomettos’

property.

       102. Denbury introduced thistle to well sites 15-06 and Minnelusa 4. This

land was previously pristine land, and this thistle has caused damage to the

Giacomettos’ business and property.

       103. Denbury’s operations have introduced kochia weed onto the property

along its lease roads. Denbury also introduced a two acre stand of kochia weed in

the Giacomettos’ alfalfa field near a location commonly known as test site #1. This

weed introduction has caused damage to the Giacomettos’ business and property.

       104. In May of 2016, Denbury allowed a contractor to spray sterilant on the

Giacomettos’ property to control weeds.

       105. The sterilant sprayed in May 2016 permanently killed productive

grasses adjacent to the Minnelusa 4 site and Test Site 1.

       106. The ground kill referenced in paragraph 105 caused damage to the

Plaintiffs’ property.




                                          17
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 18 of 47



       107. Additionally, Denbury also allowed a contractor to spray sterilant on

the Giacomettos’ property to control weeds at other locations. This sterilant

permanently killed productive grasses at the following locations as well: well 32-01,

well 33-03, well 33-12, well 33-13, well 33-15. This ground kill caused damage to

the Plaintiffs’ property.

G.     Injection of Carbon Dioxide and use of pore space

       108. Denbury has begun injecting carbon dioxide into the Bell Creek field.

       109. Upon information and belief, Denbury profits from the injection of

carbon dioxide into the Bell Creek field.

       110. Denbury’s injection of carbon dioxide makes use of and possesses the

subsurface “Pore Space” underneath the Plaintiffs’ property.

       111. In Montana, Pore Space has been defined as “non-mineral material”

that is subterranean in nature.

       112. None of the agreements between the Plaintiffs predecessors in interest

or Denbury’s predecessors in interest reference pore space.

       113. The pore space beneath the Plaintiffs’ property is owned by the

Plaintiffs.

       114. By injecting carbon dioxide into the Bell Creek field, Denbury has

permanently and exclusively utilized and possessed the pore space belonging to

Plaintiffs. While Denbury has the limited right to use this pore space for oil

production, Denbury’s use of this pore space is exclusive and permanent and exceeds
                                            18
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 19 of 47



the scope of any implied easement. Denbury does not have the legal right to

permanently and exclusively use the Giacomettos’ pore space.

       115. Because the pore space belongs to Plaintiffs and Denbury does not have

the right to permanently and exclusively utilize the pore space, Denbury has

exercised wrongful possession over property owned by the Plaintiffs, is trespassing

on property owned by the Plaintiffs, and has been unjustly enriched from the use of

property that belongs to the Plaintiffs.

H.     Unauthorized access by third parties for research

       116. Denbury stores at least an estimated 1.1 million tons of CO2 annually in

the pore space of the Bell Creek Field within a sandstone reservoir. This sandstone

reservoir is at a depth of approximately 4,500 feet. At the end of Denbury’s oil

production operations, Denbury will store at least 12.7 million tons of CO2 in this

pore space. As of July 31, 2018, Denbury has stored at least an estimated 5.94 million

tons of CO2 of 98% purity into the Bell Creek Field, resulting in storage of at least

5.87 million tons of this CO2.

       117. Because the Giacometto Ranch, Inc. overlays much of Bell Creek Field,

much of this CO2 storage is within Giacometto Ranch, Inc. pore space.

       118. This pressurized CO2 perpetually uses and occupies the Giacomettos’

pore space.

       119. The United States Department of Energy (“USDOE”) is funding

millions of dollars of CO2 research on the Giacomettos’ land related to Denbury’s
                                           19
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 20 of 47



carbon sequestration. The Giacomettos have not given permission for this research

to occur. Substantial sums of money are first awarded by USDOE to the University

of North Dakota’s (“UND”) Energy & Environmental Research Center (“EERC”)

via grants and contracts. EERC then subcontracts much of this work to Denbury or

enters into contracts with Denbury as EERC’s “vendor” to complete this work. The

scope and scale of EERC’s research in the Bell Creek Field and upon the Giacometto

Ranch is extensive.

      120. Denbury and its research partners are developing critical pieces of

intellectual property by obtaining the “knowledge needed” to learn how to sequester

CO2, track the CO2, and ultimately account for CO2’s fate, with the goal of creating

a replicable formula that can be used in other areas to ensure that CO2 is sequestered.

To this end, EERC has developed scores of deliverables for USDOE based upon

research conducted in the Bell Creek Field involving Giacometto Ranch’s pore

space. EERC has restricted access to this information by creating a “Partners Only”

web-portal that contains an “Interactive Geographic Information Systems Map” and

“over 600 reports, presentations, and outreach materials.” The majority of these

“600” documents involve the Bell Creek Field, which the Giacomettos learned only

after filing an open records request with EERC for the materials on the Partners Only

page. Most of those research papers explicitly indicate that they were produced with

USDOE money and in partnership with Denbury. EERC has deemed some of this

information proprietary and confidential and therefore would not provide it in
                                          20
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 21 of 47



response to an open records request.

      121. Denbury has various subcontractor and vendor agreements between

EERC and Denbury. Each of these agreements indicates that the contract is for “U.S.

Department of Energy Fossil Energy Research and Development” and each

agreement states either that it is a “subcontract” or a “vendor agreement.” Together,

these agreements provide monetary consideration totaling at least $10,067,678.00.

      122. One contract contains a sum of $24,100 and indicates that its purpose

is “[p]rocuring legal access for the University of North Dakota Energy &

Environmental Research Center (EERC) to conduct [an experimental method of]

seismic testing … for detecting CO2 plume.”

      123. A second contract is a $612,020 “subcontract.” That contract indicates

that part of its purpose is to conduct a “K-Wave Study and 3-D Seismic Acquisition.”

Once again, this subcontract states that Denbury will provide EERC with

“reasonable access” to the wells where this testing will take place. This work was

completed partly on Giacometto Ranch property.

      124. A third contract is a $1,713,425 “vendor agreement” between Denbury

and EERC.

      125. A fourth contract subsumes the work contained in Contract 3, and then

adds seven additional tasks. The total dollar value of this “vendor agreement”

between EERC and Denbury is $9,343,158.

      126. A fifth contract is an $88,400 “subcontract.” The purpose of this
                                         21
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 22 of 47



subcontract is to conduct “geophysical field test efforts related to CO2 Injection

Monitoring with an Optimized Scalable Automated Semipermanent Seismic Array

(SASSA 2.0).” This particular contract resulted in EERC employees spreading

wires, geophones, and equipment across Giacometto Ranch without its consent.

      127. In addition to EERC and PCOR, USDOE has also directly paid the

Colorado School of Mines $1,256,895.00 to conduct imaging of CO2 within the

Giacometto Ranch’s pore space. This particular contract resulted in USDOE

employees and Colorado School of Mines employees entering the Giacometto Ranch

in 2018, spreading wires across portions of the ranch, and conducting testing without

the Giacomettos’ permission. Tom Giacometto verbally warned these employees

that they were trespassing, but they remained onsite because Denbury stated that

these employees had the right to be on the property. On multiple occasions, USDOE

and EERC employees have similarly entered Giacometto Ranch property without

permission of Giacometto Ranch. These USDOE and EERC employees have

indicated that they were invited onto Giacometto Ranch by Denbury. EERC has

posted a detailed video of its work in the Bell Creek Field directly on EERC’s

website. Much of that video depicts the Giacomettos’ ranch. The video is titled “The

Bell Creek Story,” and is available at https://undeerc.org/pcor/Documentary/Bell-

Creek-Story.aspx.

      128. The bottom line is that the Giacomettos’ property, and particularly the

pore space, is being used as a carbon sequestration federal research laboratory. The
                                         22
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 23 of 47



Giacomettos are not getting a dime in compensation for this valuable use of their

property and have never given permission for this research. Instead, Denbury is

inviting federal employees and university researchers onto the Giacomettos’

property, and Denbury is getting paid for providing that access even though Denbury

lacks the legal right to do so.

I.     Illegal operation of the Minnelusa 3

       129. The Minnelusa 3 SWD (API 25-075-21941-00-00) (“Minnelusa 3”),

formerly known as the Madison 3, was permitted on December 10, 1971, spudded

and completed in March 1972. The Minnelusa 3 was originally a water supply well

intended to draw water from the Madison Formation.

       130. The Minnelusa 3 was completed to a total depth of approximately 7,353

feet below the surface. The well’s surface casing was set at 278 feet.

       131. In 2014, Denbury converted the Minnelusa 3 from a water supply well

to a produced water injection well that would inject water into the Minnelusa

formation. To that end, Denbury applied for and was issued an underground injection

control (UIC) permit (MT5347) with a maximum allowable injection pressure of

1,855 pounds per square inch (psi). Denbury also obtained an exemption from the

United States Protection Agency to inject produced water into the Minnelusa

formation, which itself is an underground source of drinking water.

       132. Underground sources of drinking water exist at other depths as well,

including within the Pierre Shale, the base of which is approximately 717 feet below
                                         23
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 24 of 47



the surface.

      133. Denbury did not install a surface casing sufficient to protect the

freshwater aquifers underlying the Giacometto ranch.

      134. The Minnelusa 3 began injecting in September 2014 and continued

through March 2016. Denbury reported no injection volumes between March 2016

and January 2019, and the volumes reported after January 2019 were only reported

after Plaintiffs submitted a complaint to the Montana Board of Oil and Gas

(“MBOG”) that Denbury was failing to report injections.

      135. Denbury injected during the times it reported no injection of produced

water. Denbury illegally submitted false and fraudulent reports to MTBOG

regarding injection activities at the Minnelusa 3.

      136. After the Plaintiffs alerted MBOG to the unlawful injections at the

Minnelusa 3, MBOG ordered Denbury to complete a mechanical integrity test for

the Minnelusa 3. On March 30, 2020, the Minnelusa 3 failed this Mechanical

Integrity Test (“MIT”).

      137. On information and belief, there is a leak in the casing of the Minnelusa

3, and it has existed for months, and possibly years.

      138. Denbury injected produced water and other fluids down the Minnelusa

3 during the time this casing had had a leak in it.

      139. Denbury injected waste illegally down the Minnelusa 3 by injecting

substances that are prohibited by law, including during the time this casing had had
                                          24
     Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 25 of 47



a leak in it.

       140. Denbury injected waste down the Minnelusa 3 that is non-exempt

hazardous waste under the Resource Conservation and Recovery Act in violation of

state and federal law, including during the time this casing had had a leak in it.

       141. Denbury operated the Minnelusa 3 in violation of Montana law, and

without the knowledge of the MTBOG from 2016 to around March of 2020.

       142. Denbury illegally failed to report injection volumes and other data to

the MTBOG as required by law.

       143. In other words, Denbury has operated the Minnelusa 3 as a fly-by-night

dumpsite for illegal waste and intentionally hid activity at the Minnelusa 3 from state

regulators.

       144. Pending further testing, and on information and belief, Denbury’s

illegal operations at the Minnelusa 3, both as a result of surface spills and the casing

leak, have contaminated groundwater on and under the Giacometto property.

       145. Denbury used the Minnelusa 3 illegally and with malice toward the

Giacomettos.

J.     Actual malice

       146. Denbury has acted with actual malice towards Plaintiffs, and Plaintiffs

are entitled to punitive damages.

       147. Denbury has knowledge of the following:

              i.    the boundaries of the Giacomettos’ property;

                                          25
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 26 of 47



           ii.      the surface use agreements that allow Denbury to use the

                    Giacomettos’ property; and

          iii.      the scope of the surface use agreements that allow Denbury to

                    use the Giacomettos’ property;

      148. With knowledge of the facts stated in the foregoing paragraph, Denbury

deliberately engaged in the following conscious and intentional acts:

            i.      Denbury utilized areas of the Giacomettos’ property that are

                    outside the scope of the surface use agreements that allow

                    Denbury to use the Giacomettos property.

            ii.     Denbury utilized areas of the Giacomettos’ property for purposes

                    that are inconsistent with, and not contemplated by, the surface

                    use agreements that allow Denbury to use the Giacomettos

                    property.

      149. With knowledge of the facts alleged in this Complaint, Denbury

proceeded to engage in acts that have injured Plaintiffs with deliberate indifference

to the high probability of injury to the Plaintiffs.

      150. Denbury acted with actual malice towards the Plaintiffs by intentionally

disregarding, and exhibiting a deliberate indifference to, their property interests.

      151. Denbury has acted with actual malice toward the Plaintiffs with regards

to spills and releases on the Giacomettos property. Denbury had actual knowledge

that its flow-lines were defective and dangerous based upon the pattern of line
                                           26
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 27 of 47



ruptures and breaks on the Giacometto property. Denbury intentionally disregarded

the high probability of injury to the Giacomettos and continued operating these

defective lines. This culminated in the September 2 spill, discussed above, which

has now impacted a creek, threatens the Giacomettos’ drinking water, and has

disrupted the Giacomettos’ repose at their nearby home.

                                     V.        CLAIMS

CLAIM NO. 1:       DAMAGES UNDER MONTANA SURFACE OWNER
                   DAMAGE AND DISRUPTION COMPENSATION ACT
                   (SODDCA), MCA §§ 82-10-504, 82-10-505

      152. Plaintiffs reallege all preceding paragraphs in this Complaint.

      153. MCA § 82-10-504 states that “[t]he oil and gas developer or operator

shall pay the surface owner a sum of money or other compensation equal to the

amount of damages sustained by the surface owner for loss of agricultural production

and income, lost land value, and lost value of improvements caused by oil and gas

operations.”

      154. MCA § 82-10-505 states that “[t]he oil and gas developer or operator is

responsible for damages to real or personal property caused by oil and gas operations

and production.”

      155. As required by MCA § 82-10-506, the Giacomettos gave Denbury

“written notice” of their initial assessments of their damages, including the

following:

               i. Minnelusa 4 site disturbance: $25,000;
                                          27
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 28 of 47




                ii. Minnelusa 4 site annual rental: $2,750/year;

               iii. Minnelusa 4 site, marketable trees removed: $121,250;

               iv. Minnelusa 4 site, smaller trees removed: $150,000;

                v. Lost alfalfa production due to failed reclamation of field near test

                   site 1: $400;

               vi. Annual damage payments for roads constructed on the

                   Giacomettos’ property: $3/rod;

               vii. Attorney’s fees for negotiation of reasonable compensation:

                   $250/hour.

       156. The damages for the Minnelusa 4 site amount to at least $301,750.

       157. In response to the Giacomettos’ letter, Denbury claimed that it was only

obligated to pay an amount stated in the Husky Agreement: $100/year for each

producing well. Therefore, Denbury refused to provide actual, adequate

compensation in response to the Giacomettos’ letter.

       158. As required by MCA § 82-10-506, on October 24, 2016, the

Giacomettos also gave Denbury “written notice” of their initial assessments of

damage to the reservoir below the Minnelusa 4 location caused by construction and

operation of the Minnelusa 4 well. More than sixty days have passed since serving

this notice.

       159. As required by MCA § 82-10-506, on October 24, 2016, the

                                          28
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 29 of 47



Giacomettos also gave Denbury “written notice” of their initial assessments of

damages caused by the September 2 spill. More than sixty days have passed since

serving this notice.

      160. MCA § 82-10-508 states that “[i]f the person seeking compensation

receives a written rejection, rejects the offer of the oil and gas developer or operator,

or receives no reply, that person may bring an action for compensation.” The

Giacomettos received a written letter of rejection from Denbury, and the

Giacomettos further reject any offer made by Denbury to the extent that such an

offer was made.

      161. Denbury to date has not provided actual compensation for the damage

to the Giacomettos’ property described in Paragraphs 48-73. Plaintiffs affirmatively

allege that Denbury is liable for these damages pursuant to MCA § 82-10-504 and

MCA § 82-10-505.

CLAIM NO. 2:           VIOLATION OF SODDCA, MCA § 82-10-504.

      162. Plaintiffs reallege all preceding paragraphs in this Complaint.

      163. Claim for Relief No. 2 is expressly pled in the alternative to Claim for

Relief No. 3.

      164. MCA § 82-10-504 requires the oil and gas operator to “attempt to

negotiate in good faith an agreement on damages” for all damages arising from oil

and gas operations on the surface of a property subsequent to June 1, 1981.

      165. Denbury has not attempted to negotiate a good faith agreement on
                                           29
       Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 30 of 47



    damages with the Giacomettos. Instead, Denbury insists that the Husky Agreement

    and Gary Agreement are in effect and interprets these agreements to not require

    compensation for actual damages.

          166. Plaintiffs affirmatively allege that Denbury is in violation of MCA § 82-

    10-504, which requires it to “attempt to negotiate in good faith an agreement on

    damages” with the Giacomettos for all damages arising after June 1, 1981.

CLAIM NO. 3:     BREACH OF CONTRACT - HUSKY AGREEMENT

          167. Plaintiffs reallege all preceding paragraphs in this Complaint.

          168. Denbury is bound by the provisions of the Husky Agreement, a contract

    in full force and effect.

          169. The Husky Agreement requires payment of damages for “drill sites” and

    “location damages.”

          170. These damages for “drill sites” and “location damages” are separate and

    distinct from the payment of $100 annually per producing well, which is

    compensation for use as opposed to compensation for damage.

          171. Denbury has not paid the Giacomettos actual damages for all “drill sites”

    and “location damages” for wells and related access roads, constructed by Denbury,

    on the Plaintiffs’ property.

          172. Because Denbury has not paid the Giacomettos for all “drill site” and

    “location damages” as required by the Husky agreement, Plaintiffs affirmatively



                                            30
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 31 of 47



allege that Denbury is in material breach of this agreement and has caused damage

to the Plaintiffs in an amount to be proved at trial.

CLAIM NO. 4:        BREACH OF CONTRACT - RELEASE AGREEMENTS

       173. Plaintiffs reallege all preceding paragraphs in this Complaint.

       174. Plaintiffs and Denbury entered into the Release Agreements purporting

to resolve damage to the Plaintiffs’ property caused by Denbury.

       175. Some of the Release Agreements signed by Denbury contain a voluntary

and binding agreement by Denbury that “disturbed land will be restored and

reseeded as weather and ground conditions permit.”

       176. Denbury’s agreement to restore and reseed the impacted property was a

material part of each of the relevant Release Agreements between Denbury and

Plaintiffs.

       177. Denbury has not restored and reseeded the impacted property covered

by the Release Agreements attached as Exhibits 10, 11, 12, and 13. Plaintiffs are still

evaluating whether Denbury has complied with the requirements of the remaining

Release Agreements and affirmatively allege that they may discover additional areas

governed by Denbury’s restoration agreements that require additional restoration.

       178. Because Denbury has not restored and reseeded some areas covered by

the pertinent Release Agreements, Denbury has breached those agreements, causing

damage to Plaintiffs of an amount to be proved at trial.



                                           31
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 32 of 47



CLAIM NO. 5:       BREACH OF CONTRACT - OIL AND GAS LEASE
                   DATED OCTOBER 17, 1966

      179. Plaintiffs reallege all preceding paragraphs in this Complaint.

      180. Denbury and Plaintiffs are successors-in-interest to an Oil and Gas Lease

dated October 17, 1966.

      181. Denbury has breached the provisions of the October 1966 Lease by

failing to “pay for damages caused by its operations” as required by the Lease.

      182. Plaintiffs have been damaged by Denbury’s breach of the October 1966

Lease in an amount to be proven at trial.

CLAIM NO. 6:       VIOLATION OF MCA § 28-2-701, CONTRACT
                   ILLEGAL AND IN VIOLATION OF PUBLIC POLICY

      183. Plaintiffs reallege all preceding paragraphs in this Complaint.

      184. Claim No. 6 specifically relates to the Gary Agreement.

      185. The Gary Agreement is contrary to SODDCA’s express provisions,

SODDCA’s purpose, and good morals, and therefore the Giacomettos affirmatively

allege that the Gary Agreement is illegal and in violation of public policy under

MCA § 28-2-701.

CLAIM NO. 7:       TRESPASS FOR TRASH, WASTE, USELESS
                   EQUIPMENT NOT REASONABLY NECESSARY FOR
                   OIL OPERATIONS, AND SPILLS

      186. Plaintiffs reallege all preceding paragraphs in this Complaint.




                                            32
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 33 of 47



      187. Denbury has left trash, waste, debris, and abandoned materials strewn

throughout the Giacometto Ranch property. These materials are not reasonably

necessary for oil operations, and include tanks, well plugs, unused electric

infrastructure including power poles and lines, unmarked/unused pipes and metal

objects protruding from the ground in open pasture, and unused huts/shacks.

      188. These materials are the property of Denbury.

      189. Denbury has no lawful authority to allow property to remain on the

Giacometto Ranch that is not reasonably necessary for oil operations.

      190. Denbury does not have the permission of the Giacomettos to allow these

materials to remain on the property.

      191. Denbury has intentionally left these materials on the ranch and has not

removed these items.

      192. Additionally, Denbury has caused numerous spills and releases of oil

and oil production related contaminants on and near the Plaintiffs’ property. These

spills constitute a continuing and ongoing trespass to Plaintiffs’ property interests.

      193. The illegal operation of the Minnelusa 3 and the spills and leaks from

the Minnelusa 3 constitute a trespass to the surface estate (including the pore space).

      194. Plaintiffs affirmatively allege that Denbury’s actions constitute trespass

of a continuing and ongoing nature, and that this trespass is the actual and legal cause

of damage to the Giacomettos, of an amount to be proved at trial.



                                          33
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 34 of 47



CLAIM NO. 8:       TRESPASS FOR INTENTIONAL USE OF PORE SPACE

      195. Plaintiffs reallege all preceding paragraphs in this Complaint.

      196. Through its permanent and exclusive injection of carbon dioxide into the

Bell Creek field, Denbury has utilized Plaintiffs’ property, specifically the

subterranean pore space owned by Plaintiffs, without legal right.

      197. Denbury’s permanent and exclusive use of the subterranean pore space

owned by Plaintiffs constitutes a continuing and ongoing trespass to Plaintiffs.

      198. This trespass is the actual and legal cause of damage to the Giacomettos,

of an amount to be proved at trial.

CLAIM NO. 9:       UNLAWFUL OCCUPATION OF PROPERTY (MCA § 27-
                   1-318)

      199. Plaintiffs reallege all preceding paragraphs in this Complaint.

      200. Denbury’s trash, waste, debris, and abandoned materials constitute an

unlawful occupation of the Giacomettos’ property.

      201. Denbury’s permanent injection of carbon dioxide into the subterranean

pore space owned by the Plaintiffs is an unlawful occupation of the Plaintiffs’

property.

      202. Denbury has not paid the Giacomettos for the loss of use caused by this

wrongful occupation.

      203. This unlawful occupation is the actual and legal cause of damage to the

Giacomettos, of an amount to be proved at trial.


                                         34
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 35 of 47



CLAIM NO. 10: NUISANCE (MCA § 27-30-103)
    204. Plaintiffs reallege all preceding paragraphs in this Complaint.

      205. Denbury’s trash, waste, debris, and abandoned materials are an

obstruction to the Giacomettos’ free use of their property, and they interfere with the

comfortable enjoyment of their property.

      206. Denbury has also left fencing open around well sites and tank batteries

(or simply not installed fencing at all) that allow cattle to enter these well sites, but

makes it difficult for cattle to leave, thus disrupting the Giacomettos’ ranch. This

inadequate fencing is an obstruction to the Giacomettos’ free use of their property,

and it interferes with the Giacomettos’ comfortable enjoyment of their property.

      207. Denbury has also allowed erosion to occur on the property. This erosion

has created dangerous conditions on the property, rendered parts of the property

impassable, and caused sediment to wash off the surface of the property, rendering

the land unproductive. This erosion is an obstruction to the Giacomettos’ free use of

their property, and it interferes with the comfortable enjoyment of their property.

      208. Denbury has also introduced weeds onto the property, where previously

there were none. These weeds are an obstruction to the Giacomettos’ free use of their

property, and they interfere with the comfortable enjoyment of their property.

      209. Denbury has also caused erosive material to flow into the Giacomettos’

reservoir located below the Minnelusa 4 location and further caused this reservoir to

dry up.


                                           35
         Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 36 of 47



            210. Denbury’s acts and omissions have also resulted in several head of cattle

      dying on the property, near Denbury’s operations.

            211. Denbury has also permanently and exclusively used the subterranean

      pore space underneath Plaintiffs’ property.

            212. Denbury has also continued to damage the Plaintiffs’ property through

      continuous spills and releases of hazardous materials.

            213. The illegal operation of the Minnelusa 3, the hole in the casing, the

      unsafe shallow surface casing, and the spills and leaks from the Minnelusa 3

      constitute a nuisance.

            214. Plaintiffs affirmatively allege that Denbury’s trash, waste, debris,

      abandoned materials, open fences around its well sites, erosion caused by Denbury,

      introduction of weeds, spills and releases of hazardous materials to the Subject

      Property, prior and ongoing damage to the reservoir near the Minnelusa 4, operation

      of the Minnelusa 3 and the remaining contamination and inadequate, faulty casing,

      and permanent and exclusive use of Pore Space are private nuisances pursuant to

      MCA

            215. § 27-30-103. The Giacomettos are injuriously affected and their personal

      enjoyment is lessened by these nuisances. These private nuisances are the actual and

      legal cause of damage to the Giacomettos, of an amount to be proved at trial.

      CLAIM NO. 11: STRICT LIABILITY

216. Plaintiffs reallege all preceding paragraphs in this Complaint.
                                               36
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 37 of 47



       217. Handling, transporting, and storing oil and its byproducts, including

produced water, is an abnormally dangerous activity.

       218. Spraying ground sterilant on land is an abnormally dangerous activity.

       219. Because handling, transporting, and storing of oil and its byproducts is

an abnormally dangerous activity, Denbury is strictly liable for damage caused by

these activities.

       220. Because spraying ground sterilant on land is an abnormally dangerous

activity, Denbury is also strictly liable for any harm caused by use of ground

sterilant.

       221. The September 2, July 12, November 12 spill, December 6 spill, and the

March 7 spill were the result of Denbury’s operations in which it handled,

transported, and stored oil and its byproducts, including produced water. These spills

were the actual and legal cause of damage to the Giacomettos’ property, of an

amount to be proved at trial.

       222. Additionally, Denbury allowed its contractor to spray ground sterilant

on the Giacomettos’ property at the following locations: Minnelusa 4, Test Site 1,

well 32-01, well 33-03, well 33-12, well 33-13, well 33-15. This sterilant

permanently killed productive grasses at these locations, and was the actual and legal

cause of damage to the Giacomettos’ property, of an amount to be proved at trial.

       223. Plaintiffs affirmatively allege that Denbury is strictly liable for the

damage caused by its September 2, July 12, November 12 spill, December 6 spill,
                                         37
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 38 of 47



and the March 7 spills and spraying of sterilant at Minnelusa 4, Test Site 1, well 32-

01, well 33-03, well 33-12, well 33-13, and well 33-15.

CLAIM NO. 12: NEGLIGENCE

      224. Plaintiffs reallege all preceding paragraphs in this Complaint.

      225. Claim No. 11 is pled in the alternative to Claim No. 10.

      226. Denbury owed a duty of ordinary care to the Giacomettos.

      227. Denbury caused the September 2, July 12, November 12 spill, December

6 spill, and the March 7 spills on the Giacomettos’ property.

      228. Denbury breached its duty of ordinary care to the Giacomettos for each

of these three spills by:

             a.     Failing to construct these facilities to properly contain produced

                    water, oil, and chemicals;

             b.     Failing to install adequate failsafe systems to prevent oil,

                    produced water, and chemical leaks;

             c.     Failing to keep these facilities in good repair; and

             d.     Failing to adequately monitor these facilities for maintenance

                    concerns.

      229. These spills were the actual and legal cause of damage to the

Giacomettos’ property, of an amount to be proved at trial.

      230. Additionally, Denbury allowed its contractor to spray sterilant on the

Giacomettos’ property at the Minnelusa 4 site, Test Site 1, well 32-01, well 33-03,
                                          38
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 39 of 47



well 33-12, well 33-13, and well 33-15. This sterilant permanently killed productive

grasses at these locations.

      231. Denbury breached its duty of care to the Giacomettos by failing to take

adequate measures to ensure that these chemicals were safely applied to the

Giacomettos’ property.

      232. Denbury’s failure to take adequate measures to ensure that these

chemicals were safely applied to the Giacomettos’ property was the actual and legal

cause of damage to the Giacometto property, of an amount to be proved at trial.

      233. Additionally, Denbury breached its duty of care to the Giacomettos by

operating the Minnelusa 3 in violation of law, including reporting and well integrity

requirements of the Montana Board of Oil and Gas, and further by failing to take

adequate measures to ensure that spills and leaks at the Minnelusa 3 did not occur.

These breaches are the proximate and legal cause of damage to the Plaintiffs.

      234. Plaintiffs affirmatively allege that Denbury was negligent and is

therefore liable to the Giacomettos for damage caused by the operation of the

Minnelusa 3 and the spills and leak in the casing, the September 2, July 2, and

November 12 spills as well as damage caused by spraying of sterilant at the

Minnelusa 4 site, Test Site 1, well 32-01, well 33-03, well 33-12, well 33-13, and

well 33-15.

CLAIM NO. 13: UNJUST ENRICHMENT

      235. Plaintiffs reallege all preceding paragraphs in this Complaint.
                                         39
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 40 of 47



         236. Denbury has permanently injected carbon dioxide into the Bell Creek

field.

         237. Upon information and belief, Denbury has profited from the permanent

injection of carbon dioxide into the Bell Creek Field and will continue to profit from

this permanent injection of carbon dioxide into the Bell Creek Field.

         238. Denbury has profited by selling off access and allowing access to the

surface estate of the Giacometto Property (including the subsurface) to university

and federal employees for carbon sequestration research and the development of

related valuable intellectual property. Money received by Denbury in exchange for

allowing this access includes money originating from the United States Department

of Energy.

         239. Denbury, through its permanent injection of carbon dioxide and selling

off access to the Giacometto Ranch to study this carbon dioxide, has utilized

property belonging to the Plaintiffs without legal right.

         240. There is no agreement with Plaintiffs pertaining to Denbury’s use of the

pore space, including using the surface and subsurface of Giacometto Ranch to study

the sequestered CO2, to invite others to study the sequestered CO2, and to develop

intellectual property using the Giacomettos’ the pore space.

         241. Because Denbury has profited from its use of Plaintiffs’ property without

legal right, Denbury has been unjustly enriched through the use of said property.



                                           40
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 41 of 47



CLAIM NO. 14: BREACH OF THE COVENANT OF GOOD FAITH AND
               FAIR DEALING

      242. Plaintiffs reallege all preceding paragraphs in this Complaint.

      243. A special relationship exists between Plaintiffs and Denbury because

Denbury is the operator of an oil and gas lease that covers the Plaintiffs’ property.

      244. There are several contracts that form the basis for the special relationship

between Plaintiffs and Denbury, including but not limited to:

             a.     The October 1966 Oil and Gas Lease referenced above;

             b.     The Husky Agreement; and

             c.     The Release Agreements discussed in Paragraph 25.

      245. As an interest holder in the contracts between Denbury and Plaintiffs,

Denbury is required to act with honesty in fact and observe reasonable commercial

standards of fair dealing in the oil and gas industry.

      246. Denbury has breached the covenants of good faith and fair dealing

implied into the contracts referred above by not acting with honesty in fact and by

failing to observe reasonable commercial standards of fair dealing. The facts alleged

in this Complaint form the basis of the failure to observe reasonable commercial

standards and failure to act with honesty in fact.

      247. Specifically, the agreements between Denbury and its predecessors-in-

interest are limited in scope by the implied easement and other law to uses of the

property that are “reasonably necessary” for production of the minerals, and the


                                          41
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 42 of 47



scope of these agreements are also limited by the accommodation doctrine as this

legal term of art is understood in the oil and gas industry, and Denbury has breached

this covenant by not observing these limitations on the scope of the agreements.

      248. Plaintiffs have been injured by Denbury’s breach of the implied

covenant of good faith and fair dealing in an amount to be proven at trial.

CLAIM NO. 15: RESTORATION DAMAGES

      249. Plaintiffs reallege all preceding paragraphs in this Complaint.


      250. Plaintiffs live, work, and operate on a family-owned commercial ranch

operation.

      251. Plaintiffs intend to, and will continue to, use the property for the

purposes of a commercial ranch operation.

      252. Plaintiffs have personal reasons that justify their intent and will to

continue to use the property for a commercial ranch.

      253. Plaintiffs’ value in the property is noncommercial and personal.

      254. Plaintiffs do not intend to sell the property.

      255. Ranching, and the operation of this Ranch in particular, is a way of life

for Plaintiffs, and it is intended to be passed on to their children.

      256. Denbury is able to restore the damage it has done to the property to

substantially the condition it was in before the injuries occurred.

      257. Plaintiffs seek restoration damages from Denbury to restore the property


                                           42
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 43 of 47



to its previous state.

CLAIM NO. 16: EJECTMENT

       258. Plaintiffs reallege all preceding paragraphs in this Complaint.

       259.

       260. Denbury is permanently and exclusively utilizing the subterranean pore

space owned by the Plaintiffs without legal right.

       261. Plaintiffs have been damaged by Denbury’s permanent and exclusive

use of the subterranean pore space.

       262. Plaintiffs are entitled to recover damages from Denbury in the form of

mesne profits in order to compensate Plaintiffs’ for Denbury’s use of the property

without permission or legal right.

       263. Plaintiffs request a declaration from this Court that they are entitled to

possession of that subterranean pore space underneath their property which is

permanently and exclusively being used and possessed by Denbury.

CLAIM NO. 17: DAMAGES UNDER SODDCA RELATING TO PORE
              SPACE

       264. Plaintiffs reallege all preceding paragraphs in this Complaint

       265. April 1, 2019, Plaintiffs sent notification informing Denbury that they

have been damaged by Denbury’s use of the subterranean pore space beneath

Plaintiffs’ property.

       266. Denbury did not make a reasonable offer of settlement in response to


                                         43
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 44 of 47



this notice and to the extent that Denbury sent a proper response under SODDCA,

the Giacomettos have rejected that offer under MCA § 82-10-508.

      267. Plaintiffs own the subterranean pore space underneath their property.

      268. The Giacomettos’ pore space has value.

      269. Denbury has permanently and exclusively utilized the Giacomettos'

subterranean pore space.

      270. Denbury’s permanent and exclusive use of the Giacomettos’ pore space

has devalued the Giacomettos’ pore space and caused damage to the Giacomettos.

      271. MCA § 82-10-504 states that “[t]he oil and gas developer or operator

shall pay the surface owner a sum of money or other compensation equal to the

amount of damages sustained by the surface owner for loss of agricultural production

and income, lost land value, and lost value of improvements caused by oil and gas

operations.”

      272. MCA § 82-10-505 states that “[t]he oil and gas developer or operator is

responsible for damages to real or personal property caused by oil and gas operations

and production.”

      273. Denbury has not compensated the Giacomettos for the lost land value of

the Giacomettos’ pore space and damage that Denbury caused by permanently and

exclusively using the Giacomettos’ pore space.

      274. The Giacomettos affirmatively allege that Denbury is liable for these

damages pursuant to MCA § 82-10-504 and MCA § 82-10-505.
                                         44
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 45 of 47



                            VI.    PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully requests relief from this Court as

follows:

     I.     COMPENSATORY DAMAGES in an amount to be proven at trial;

     II.    SPECIAL RESTORATION DAMAGES, for the reasons set forth

            above, in an amount to be proven at trial;

     III.   PUNITIVE DAMAGES in an amount to be proven at trial;

     IV.    DECLARATORY relief as follows:

            1.     A finding that Denbury has trespassed, and is trespassing, on

                   Plaintiffs’ property;

            2.     A finding that Denbury has breached the various contracts

                   described in Claim Nos. 3-5.

     V.     RESCISSION of the Gary Agreement, modification of the Gary

            Agreement, or declaration that the Gary Agreement is void;

     VI.    RESTITUTION;

     VII. MESNE PROFITS as a special damage item, as well as special damages

            to the extent required for recovery under unjust enrichment;

     VIII. INJUNCTIVE RELIEF requiring Denbury to remove the carbon dioxide

            from the Giacomettos’ pore space that is no longer useful to oil

            production, and further to remove the carbon dioxide that Denbury has

            permanently injected into the Giacomettos’ pore space;
                                           45
   Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 46 of 47



      IX.    INJUNCTIVE RELIEF requiring Denbury to remove trash, waste,

             abandoned equipment, and infrastructure from the Giacomettos’

             property that is not reasonably necessary to oil production;

      X.     INJUNCTIVE          RELIEF       OR,     ALTERNATIVELY,        SPECIAL

             DAMAGES requiring Denbury to immediately abate all nuisances

             alleged in this complaint or provide the Giacomettos with sufficient

             damages to abate all nuisances alleged in this complaint;

      XI.    SPECIFIC PERFORMANCE by Denbury of contracts requiring

             restoration of the Giacometto surface estate;

      XI.    COSTS and reasonable attorney’s fees; and

      XII. OTHER EQUITABLE RELIEF as this Court deems just.

                            VII. DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand

trial by jury in this action as to all issues so triable.




                                             46
  Case 1:16-cv-00145-SPW-KLD Document 77-1 Filed 07/14/20 Page 47 of 47



                                Respectfully submitted,
Dated: July 14, 2020                /s/ JJ England
                                 JJ England
                                 Derrick Braaten (admitted pro hac vice)
                                 BRAATEN LAW FIRM
                                 Attorneys for Plaintiffs
                                 109 North 4th Street, Suite 100
                                 Bismarck, ND 58501
                                 Telephone: 701-221-2911
                                 Fax: 701-221-5842
                                 jj@braatenlawfirm.com
                                 derrick@braatenlawfirm.com

                                 Matt Kelly
                                 Lars Phillips
                                 TARLOW, STONECIPHER, WEAMER, & KELLY, PLLC
                                 Attorneys for Plaintiffs
                                 1705 West College St.
                                 Bozeman, MT 59715
                                 Telephone: 406-586-9714
                                 Fax: 406-586-9720
                                 mkelly@lawmt.com
                                 lphillips@lawmt.com




                                   47
